Case: 15-40804      Document: 00513776936         Page: 1    Date Filed: 11/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-40804                               FILED
                                  Summary Calendar                     November 29, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

MIGUEL ANGEL GARCIA-SANCHEZ, also known as Miguel Arreola
Sanchez, also known as Manuel Benites Arreola,


                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:14-CR-1000-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Miguel Angel
Garcia-Sanchez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).             Garcia-Sanchez has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40804   Document: 00513776936    Page: 2   Date Filed: 11/29/2016


                               No. 15-40804

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2